DECISION OF DISMISSAL
Plaintiff appealed Defendant's Notices of Deficiency Assessment, dated December 18, 2009, denying Plaintiff's claimed filing status and exemptions for dependents for tax years 2005, 2006, 2007, and 2008.
Defendant's Answer, filed March 4, 2010, explained proof of support of dependents and requested additional information.
At the conclusion of the case management conference held on March 16, 2010, Plaintiff stated that she would provide documents to support her claim that she provided more than 50 percent support for her claimed dependents.
Defendant's representative Jared Houser (Houser) sent a status report letter the court filed on April 19, 2010, stating that Plaintiff had not submitted any documents to Defendant. In his report, Houser listed "two types of documentation" he is requesting.
On April 29, 2010, the court filed a Journal Entry. In its Journal Entry, the court gave Plaintiff until May 19, 2010, to respond to Defendant's information request. The Journal Entry stated that if Plaintiff did not respond to Defendant's information request or provide a written statement explaining why she had not responded to Defendant's information request by May 19, 2010, Plaintiff's appeal would be dismissed. *Page 2 
On May 24, 2010, Houser wrote to the court stating that he has not received any "additional correspondence or contact from Plaintiff."
As of this date, Plaintiff has not responded to Defendant's information request or provided a written statement explaining why she has not responded to Defendant's information request. Because Plaintiff failed to respond as requested, Plaintiff's appeal is dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is dismissed.
Dated this ___ day of May 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Presiding Magistrate Jill A.Tanner on May 28, 2010. The court filed and entered this Decisionon May 28, 2010. *Page 1